Citation Nr: 0632838	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In October 2003, the veteran, through his representative, 
cancelled a video conference hearing scheduled for that 
month.  The veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2006).

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

Psychiatric disability was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for psychiatric 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the veteran was provided the notice 
required by the VCAA and the implementing regulation, to 
include notice that he should submit any pertinent evidence 
in his possession, by letters mailed in August 2004 and 
February 2005, after the initial adjudication of the claim.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for psychiatric disability, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for psychiatric 
disability is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service medical 
records, but no additional records have been located and it 
is clear that additional efforts to obtain such records would 
be futile.  

The Board notes that, besides the veteran's service medical 
records, all pertinent evidence has been obtained in this 
case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of any currently 
present psychiatric disability, but has determined that no 
such examination is required in this case because the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would provide evidence to substantiate the claim.  

Finally, the Board notes hat following the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Evidence in the record indicates that in March 1986, the 
veteran had a cervical decompressive laminectomy for neck and 
arm pain.  Following the surgery, in July 1986, the veteran 
was diagnosed with severe dementia secondary to organic brain 
disease.  In August 1986, the veteran's private physician, 
D.T. Rajan, M.D., diagnosed the veteran with severe 
depressive disorder.  Later, in August 1986, the veteran 
filed a claim for VA pension benefits based on a severe 
depressive disorder and organic brain syndrome.  In response 
to his claim, the veteran was afforded a VA examination in 
October 1986.  The examiner diagnosed the veteran with major 
depression, recurrent and adjustment disorder.  

During his October 1986 VA examination, the veteran reported 
that he had undergone surgery in March 1986 for a ruptured 
disc and that after the surgery, he developed a nervous 
condition.  However, in an October 2000 statement signed by 
the veteran, it was alleged that, "[h]is nerves were in bad 
shape when he was released from [the] service and he still 
has a lot of trouble with them."  He also stated that 
"[although] he didn't go to medical about his nerves while 
in service[,] his problem started while he was in service."  
In December 2000, the veteran filed an official claim for 
service connection for nervous condition.

As previously stated, the veteran's service medical records 
are not available for review because they were presumably 
destroyed in the fire in 1973 at the NPRC.  However, the 
Board will not assume for purposes of this decision that the 
veteran was treated for or diagnosed with a nervous condition 
in service because he has stated himself that he did not seek 
treatment for a nervous condition while in service.  

In an August 2004 statement, private physician, Titu Das, 
M.D. contends that the veteran suffers from severe depressive 
disorder which originated while he was in service.  The Board 
has accorded this statement little probative value since the 
physician did not provide the rationale for his opinion that 
the disorder originated during active duty.  In addition, Dr. 
Das has not indicated that he conducted a review of the 
medical evidence of record before rendering his opinion.

Also of record is an August 2005 statement by Dr. D.T. Rajan 
wherein he states that the veteran suffers from a severe 
depressive disorder which originated while he was in the 
service.  The Board also finds that this statement by Dr. 
Rajan to be of little probative value since he also failed to 
provide a rational for the opinion and he has not indicated 
that he conducted a review of the veteran's available medical 
records before submitting this opinion.

In essence, it appears that the medical opinions supporting 
the veteran's claim are based on history provided by the 
veteran for the purpose of establishing his entitlement to 
service connection for psychiatric disability.  The Board has 
not found the history provided by the veteran in connection 
with his claim for service connection to be credible since it 
is in conflict with his earlier statements in connection with 
his 1986 claim for pension benefits.  

The other evidence of a nexus between the veteran's diagnosed 
disorders and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for psychiatric disability, and thus, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


